Justice MARTINEZ
concurring:
Pursuant to C.R.C.P. 37(c), a trial court may not sanction a party for failure to comply with certain discovery deadlines by precluding evidence or witnesses if the party’s failure to comply is harmless. Because Todd’s failure to comply with the relevant discovery deadline in this case was harmless, the majority holds that the trial court erred when it precluded Todd from further endorsement of expert witnesses. See maj. op. at 980. The majority also holds that a trial court may not limit mandatory statutory prejudgment interest as a condition of a continuance. See maj. op. at 975. As to each of these conclusions, I concur in the majority’s opinion and judgment.
I write separately to emphasize that the majority’s discussion of the continued vitality of our reasoning in J.P. v. District Court, 873 *982P.2d 745 (Colo.1994), is unnecessary to the resolution of this case. See maj. op. at 978-979. Accordingly, I do not join that portion of the majority’s opinion. Furthermore, I write to express my view of the limited reach of the majority’s conclusion that a continuance of the trial date in this case did not automatically extend the deadline to make the required discovery disclosures. See id. at 977.
I.
Because the facts of this case are thoroughly presented by the majority, see id. at 975-976, I will only briefly recount a few relevant facts here. According to the case management order, Todd’s disclosure of expert witnesses pursuant to C.R.C.P 26(a)(2) was due on March 30, 1998. On May 21, 1998, Todd moved to continue the trial because she had recently received a preliminary diagnosis of a closed-head injury and wished to receive further information about this injury for use at trial. The trial court denied this motion. On July 1, 1998, Todd filed a new motion to continue the trial based on two considerations: (1) her counsel would be unavailable for trial due to his emergency surgery, and (2) she had not received her closed-head injury diagnosis until after the discovery disclosure deadline and she could not obtain confirmation of her injury until after the original trial date. The trial court granted the continuance, and the court further ordered that prejudgment interest be stayed as of the original trial date and that no evidence or testimony of witnesses undisclosed as of the original discovery deadline be allowed into evidence.
II.
The disclosure of expert witness testimony is governed by C.R.C.P. 26(a)(2). This rule provides that “[tjhese disclosures shall be made at the times and in the sequence established by the Case Management Order, pursuant to C.R.C.P. 16(b).” C.R.C.P. 26(a)(2)(C). The sanctions for failure to make disclosures or cooperate with discovery are addressed by C.R.C.P. 37. Section (c) of Rule 37, added in 1995, provides:
A party that without substantial justification fails to disclose information required by C.R.C.P. Rules 26(a) or 26(e) shall not, unless such failure is harmless, be permitted to present any evidence not so disclosed at trial or on a motion made pursuant to C.R.C.P. 56.
(Emphasis added.) Thus, even where a party fails to comply with the disclosure deadlines of the case management order, Rule 37(c) does not prevent the party from presenting the improperly disclosed evidence at trial if the failure to comply is harmless.
In this case, Todd sought to endorse expert witnesses after March 30, 1998, in violation of the deadline imposed by the case management order. C.R.C.P. 37(c) might prevent Todd from presenting the witnesses’ testimony at trial unless the failure is harmless. As the majority properly concludes, however, because the trial was continued for reasons unrelated to the failure to make the required witness disclosures, Todd’s failure to make these disclosures was harmless to Bear Valley. See maj. op. at 980. Consequently, under the plain language of C.R.C.P. 37(c), the trial court erred in precluding Todd from endorsing the new expert witnesses for use at trial. To this extent, I join the majority’s analysis and conclusion.
In my view, the above analysis is sufficient to resolve the question whether Todd should be allowed to endorse the expert witnesses. Therefore, the majority’s additional discussion of the applicability and vitality of our reasoning in J.P. v. District Court is unwarranted. See maj. op. at 978-979.
In J.P., we explained that the rules of civil procedure must be liberally construed to afford all parties their day in court and guarantee that all relevant evidence is available for presentation at trial. See 873 P.2d at 750. We liberally construed C.R.C.P. 16 to determine whether the extreme sanction of witness preclusion was appropriate in that case. See id. at 750-57. We found that this sanction was improper under the facts of that case. See id. at 757.
Because C.R.C.P. 37(c) was not in effect at that time, we did not apply its provisions to the facts of J.P. As explained above, a straightforward application of C.R.C.P. 37(c) *983to this ease compels the conclusion that the trial court’s preclusion of Todd’s expert witness was unwarranted. The majority goes beyond this application to discuss, and ultimately to find no longer viable, /.P.’s liberal construction of the rules of civil procedure regarding witness preclusion. See maj. op. at 978-979. Because this discussion is not necessary to the resolution of this case, I would not engage in it until such time as it is an issue before us. Accordingly, I do not join that portion of the majority’s opinion.
III.
The majority declares, “In cases such as this, when the trial court grants a continuance for reasons unrelated to discovery issues, postponement of the trial date does not automatically create a parallel postponement of discovery deadlines. Rather, the discovery deadlines associated with the original trial date remain in effect.” Id. at 977 (emphasis added). I agree.
I write separately, however, to express my view that “cases such as this” are those in which the case management order specifies a fixed discovery deadline (here, March 30, 1998). Because the discovery deadline is not contingent upon the trial date, postponement of the trial date does not automatically extend the discovery deadline.
IV.
Although I believe a portion of the majority’s opinion to be unnecessary to resolve this case, I concur in the majority’s decision to make the rule to show cause absolute.
Justice SCOTT joins in this concurrence.